
	
		III
		111th CONGRESS
		1st Session
		S. RES. 368
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Nelson of Florida
			 (for himself and Mr. LeMieux) submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate
		  commending coach Bobby Bowden.
	
	
		Whereas Bobby Bowden, over a 44-year career during which
			 he coached at Howard College (now Samford University), West Virginia
			 University, and Florida State University, where he has coached for the past 34
			 years, established a record as one of the most successful coaches in college
			 football history;
		Whereas the 388 coaching victories of Bobby Bowden are
			 second only to the 393 coaching victories recorded by Joe Paterno at
			 Pennsylvania State University;
		Whereas Bobby Bowden coached Florida State University to 2
			 national championships in 1993 and 1999, and to a bowl game in every year since
			 1982, making it the longest streak in the Nation;
		Whereas Bobby Bowden helped promote 164 student athletes
			 onto careers in the National Football League;
		Whereas Bobby Bowden profoundly influenced many
			 professional and collegiate coaches and players with his wisdom, loyalty, and
			 warmth; and
		Whereas the accomplishments of Bobby Bowden on and off the
			 field have come to personify Florida State University: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that Bobby Bowden is to be commended for his monumental achievements.
		
